Title: To Thomas Jefferson from Giovanni Fabbroni, 20 July 1786
From: Fabbroni, Giovanni
To: Jefferson, Thomas



Monsieur
Florence ce 20 Juillet 1786

Avant que de repondre à votre obligeante lettre, j’ai voulu me mettre en état de repondre à la question dont vous m’avez honoré.
J’ai trouvé deux familles de Tagliaferri, l’une qui existe à Marradi, et l’autre à Lozzole dans une partie de la Toscane qui s’appelle Mugello, et toutes les deux réconnoissent une même souche qu’on croit être partie de Tagliaferro, Village qui porte leur nom. J’ai vu les deux chefs de ces deux familles. L’un qui s’appelle Francesco di Guiseppe Tagliaferri, et c’est de celle de Marradi. L’autre, plus agé, s’appelle Giovanni Tagliaferri. Ces sont des honnêtes gens de campagne, et le premier m’a paru être plus à son aise. Ils m’ont dit avoir conservé le souvenir qu’une année d’une famine memorable il y eût un de leur famille qui s’en alla de chez eux, mais il ne sçurent pas où. Il eût en Toscane une grande famine en 1709, ou dans le siecle passé. Je leur ai demandé si c’était à cette epoque qu’eut lieu l’emigration; ils m’ont repondu de ne pas le scavoir. Ils ont chez eux leurs coats of arms et je vous en envoye ici l’esquisse. Ces bons gens seroient fort contents d’avoir quelques renseignements sur la famille transplantée en Amérique, et qui a fait faire ces recherches. Si vous avez de quoi les satisfaire, vous m’obligerez beaucoup.
Mon frere vient de publier ici avec l’agrément du Gouvernement un ouvrage elementaire en forme de catechisme sur l’agriculture. Je tâcherai de trouver une occasion pour avoir l’honneur de vous en remettre un exemplaire. Peut-être pourra-t-il servir pour reveiller l’idée de mieux l’executer dans vos Pays où l’agriculture doit avoir fait des progrès aussi grands que rapides. Que je serois flaté de pouvoir vous le présenter de moi-même et avoir l’honneur d’etre connu personellement d’un homme tel que vous, dont j’admire depuis longtemps le caractere moral et les talens. Mes circonstances  s’y opposent, il faut donc que je me borne à me confirmer avec le plus profond respect Monsieur &c

Jean Fabbroni


P.S. Ces Taliaferri m’ont avoué qu’ils ne sont gueres à leur aise, quoiqu’ils ayent un peu de terrein, et qu’ils suivent le commerce des chapeaux de paille.

